Exhibit 10.1

EXECUTION COPY

IAS OPERATING PARTNERSHIP LP

INVESCO MORTGAGE CAPITAL INC.

5.00% Exchangeable Senior Notes due 2018

Registration Rights Agreement

March 12, 2013

CREDIT SUISSE SECURITIES (USA) LLC

CITIGROUP GLOBAL MARKETS INC.

MERRILL LYNCH, PIERCE, FENNER & SMITH

                       INCORPORATED,

As Representatives of the several Initial Purchasers

Named in Schedule A to the Purchase Agreement

c/o Credit Suisse Securities (USA) LLC (“Credit Suisse”)

Eleven Madison Avenue

New York, New York 10010-3629

Ladies and Gentlemen:

IAS Operating Partnership LP, a Delaware limited partnership (the “Company”),
proposes to issue and sell to the Initial Purchasers (as defined herein) upon
the terms set forth in the Purchase Agreement (as defined herein) the Company’s
5.00% Exchangeable Senior Notes due 2018 (the “Notes”), exchangeable into common
stock, par value $0.01 per share (“Invesco Mortgage Capital Common Stock”) of
Invesco Mortgage Capital Inc., a Maryland corporation (“Invesco Mortgage
Capital”). As an inducement to the Initial Purchasers to enter into the Purchase
Agreement and in satisfaction of a condition to the obligations of the Initial
Purchasers thereunder, the Company and Invesco Mortgage Capital agree with the
Initial Purchasers for the benefit of Holders (as defined herein) from time to
time of the Registrable Securities (as defined herein) as follows:

1. Definitions.

(a) Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Purchase Agreement. As used in this Agreement, the
following defined terms shall have the following meanings:

“Act” or “Securities Act” means the United States Securities Act of 1933, as
amended.



--------------------------------------------------------------------------------

“Affiliate” of any specified person means any other person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such specified person. For purposes of this definition, control of a person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such person whether by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

“Automatic Shelf Registration Statement” shall mean a Shelf Registration
Statement which shall become effective upon filing thereof pursuant to General
Instruction I.D of Form S-3.

“Closing Date” has the meaning set forth in the Purchase Agreement.

“Commission” means the United States Securities and Exchange Commission, or any
other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

“DTC” means The Depository Trust Company.

“Effective Failure” has the meaning assigned thereto in Section 7(b) hereof.

“Effectiveness Period” has the meaning assigned thereto in Section 2(b)(i)
hereof.

“Effective Time” means the time at which the Commission declares the Shelf
Registration Statement effective or at which the Shelf Registration Statement
otherwise becomes effective or, in the case of designation of an Automatic Shelf
Registration Statement as the Shelf Registration Statement, the date a
Prospectus is first made available for use thereunder by the Holders.

“Electing Holder” has the meaning assigned thereto in Section 3(a)(iii) hereof.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Filing Default” has the meaning assigned thereto in Section 7(a) hereof.

“FINRA Rules” means the Conduct Rules of the Financial Industry Regulatory
Authority, Inc., as amended from time to time.

“Holder” means any person that is the record owner of Registrable Securities
(and includes any person that has a beneficial interest in any Registrable
Security in book-entry form).

“Invesco Mortgage Capital Common Stock” means Invesco Mortgage Capital’s common
stock, par value $0.01 per share.

“Indenture” means the Indenture, dated as of March 12, 2013, by and among the
Company, Invesco Mortgage Capital and the Trustee, as amended and supplemented
from time to time in accordance with its terms.

“Initial Purchasers” means the Initial Purchasers named in Schedule A to the
Purchase Agreement.

“Liquidated Damages” has the meaning assigned thereto in Section 7 hereof.

 

2



--------------------------------------------------------------------------------

“Managing Underwriters” means the investment banker or investment bankers and
manager or managers that shall administer an underwritten offering, if any,
conducted pursuant to Section 6 hereof.

“Notice and Questionnaire” means a Notice of Registration Statement and Selling
Securityholder Questionnaire substantially in the form of Appendix A hereto.

The term “person” means an individual, partnership, corporation, trust or
unincorporated organization, or a government or agency or political subdivision
thereof.

“Prospectus” means the prospectus (including, without limitation, any
preliminary prospectus, any final prospectus and any prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A or 430B under the Act)
included in the Shelf Registration Statement, as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Securities covered by the Shelf Registration Statement and by
all other amendments and supplements to such prospectus, including all material
incorporated by reference in such prospectus and all documents filed after the
date of such prospectus by Invesco Mortgage Capital under the Exchange Act and
incorporated by reference therein and, to the extent applicable and permitted in
connection with any transaction, any “issuer free writing prospectus,” as such
term is defined in Rule 433 under the Securities Act.

“Purchase Agreement” means the purchase agreement, dated as of March 6, 2013,
among the Initial Purchasers, the Company and Invesco Mortgage Capital relating
to the Notes.

“Registrable Securities” means all shares of Invesco Mortgage Capital Common
Stock issuable upon exchange, repurchase or redemption of the Notes; provided,
however, that a security ceases to be a Registrable Security when it is no
longer a Restricted Security.

“Registration Default” has the meaning assigned thereto in Section 7 hereof.

“Restricted Security” means any share of Invesco Mortgage Capital Common Stock
issuable upon exchange of the Notes except any such share of Invesco Mortgage
Capital Common Stock which (i) has been effectively registered under the
Securities Act and sold in a manner contemplated by the Shelf Registration
Statement, (ii) has been transferred in compliance with Rule 144 under the
Securities Act (or any successor provision thereto) or has become transferable
pursuant to Rule 144 (or any successor provision thereto).

“Rule 415” means Rule 415 promulgated pursuant to the Securities Act, as such
rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission.

“Rules and Regulations” means the published rules and regulations of the
Commission promulgated under the Securities Act or the Exchange Act, as in
effect at any relevant time.

“Shelf Registration” means a registration effected pursuant to Section 2 hereof.

“Shelf Registration Statement” means a “shelf” registration statement filed
under the Securities Act on Form S-3 or, if not then available to Invesco
Mortgage Capital, on another appropriate form, of Invesco Mortgage Capital
pursuant to the provisions of Section 2 of this Agreement, providing for the
registration of, and the sale on a continuous or delayed basis by the Holders
of, all of the Registrable Securities pursuant to Rule 415 and/or any similar
rule that may be adopted by the Commission, filed by

 

3



--------------------------------------------------------------------------------

Invesco Mortgage Capital pursuant to the provisions of Section 2 of this
Agreement, including the Prospectus contained therein, any amendments and
supplements to such registration statement, including post-effective amendments,
and all exhibits and all material incorporated by reference in such registration
statement.

“Suspension Period” has the meaning assigned thereto in Section 2(d) hereof.

“Trustee” shall have the meaning set forth in the Indenture.

The term “underwriter” means any underwriter of Registrable Securities in
connection with an offering thereof under a Shelf Registration Statement.

Wherever there is a reference in this Agreement to a percentage of the
“principal amount” of Notes, Invesco Mortgage Capital Common Stock shall be
treated as representing the principal amount of Notes that was surrendered for
conversion or exchange in order to receive such number of shares of Invesco
Mortgage Capital Common Stock.

2. Shelf Registration.

(a) Invesco Mortgage Capital shall, no later than 120 calendar days following
the Closing Date, (1) file with the Commission a Shelf Registration Statement
relating to the offer and sale of the Registrable Securities by the Holders from
time to time in accordance with the methods of distribution elected by such
Holders and set forth in such Shelf Registration Statement and, if the Shelf
Registration Statement is not an Automatic Shelf Registration Statement, Invesco
Mortgage Capital thereafter shall use its commercially reasonable efforts to
cause such Shelf Registration Statement to be declared effective under the Act
no later than 210 calendar days following the Closing Date or (2) solely at its
option, in lieu of filing a shelf registration statement and causing such
registration statement to be declared effective as described in clause
(i) above, designate, no later than 90 calendar days following the Closing Date,
by means of an Officers’ Certificate (as defined in the Indenture), an effective
Automatic Shelf Registration Statement as a Shelf Registration Statement able to
be used for resales of the Registrable Securities. In the event that Invesco
Mortgage Capital exercises this option (which it is not obligated to do), it
shall be obligated to use its commercially reasonable efforts to prepare and
file a supplement to the Prospectus, if necessary, to cover resales of the
Registrable Securities by the Holders no later than 180 calendar days following
the Closing Date.

(b) Invesco Mortgage Capital shall use its commercially reasonable efforts:

(i) to keep the Shelf Registration Statement continuously effective under the
Act in order to permit the Prospectus forming a part thereof to be usable by
Holders for a period expiring on the earlier of (1) the sale of all Registrable
Securities registered under the Shelf Registration Statement and (2) one year
after the last date that Notes have been exchanged for shares of Invesco
Mortgage Capital Common Stock (such period being referred to herein as the
“Effectiveness Period”);

(ii) after the Effective Time of the Shelf Registration Statement, promptly upon
the request of any Electing Holder of Registrable Securities, to take any action
reasonably necessary to enable such Electing Holder to use the Prospectus
forming a part thereof for resales of Registrable Securities, including, without
limitation, any action necessary to identify such Electing Holder as a selling
securityholder in the Shelf Registration Statement; and

(iii) if at any time the Notes, pursuant to Article 15.05(f) of the Indenture,
are exchangeable into securities other than Invesco Mortgage Capital Common
Stock, to cause, or to cause any successor under the Indenture to cause such
securities to be included in the Shelf Registration Statement or a replacement
shelf registration statement no later than the date on which the Notes may then
be exchangeable or convertible into such securities.

 

4



--------------------------------------------------------------------------------

(c) Invesco Mortgage Capital shall be deemed not to have used its commercially
reasonable efforts to keep the Shelf Registration Statement effective during the
requisite period if Invesco Mortgage Capital voluntarily takes any action that
would result in Holders of Registrable Securities covered thereby not being able
to offer and sell any of such Registrable Securities during that period, unless
(i) Invesco Mortgage Capital is required by applicable law, or (ii) if the CEO
or CFO of Invesco Mortgage Capital shall have determined in good faith that
under circumstances related to acquisition or divestiture of assets, pending
corporate developments, public filings with the Commission, or other similar
events, it is in the best interests of Invesco Mortgage Capital, to suspend the
use of the Prospectus.

(d) Invesco Mortgage Capital may suspend the use of the Prospectus for a period
not to exceed 30 days in any 90-day period or an aggregate of 90 days in any
360-day period (each a “Suspension Period”) for the reasons set forth in 2(c)
above if, prior to suspending such use, Invesco Mortgage Capital provides the
Holders with written notice of such suspension, which notice need not specify
the nature of the event giving rise to such suspension; provided, however, that
in the event of any such suspension, the Effectiveness Period shall be extended
by the number of days equal to the suspension period.

3. Registration Procedures. In connection with the Shelf Registration Statement,
the following provisions shall apply:

(a)

(i) Not less than 30 calendar days prior to the Effective Time of the Shelf
Registration Statement, Invesco Mortgage Capital shall mail the Notice and
Questionnaire to the Trustee for delivery to the Holders. No Holder shall be
entitled to be named as a selling securityholder in the Shelf Registration
Statement as of the Effective Time, and no Holder shall be entitled to use the
Prospectus forming a part thereof for resales of Registrable Securities at any
time, unless such Holder has returned a completed and signed Notice and
Questionnaire to Invesco Mortgage Capital by the deadline for response set forth
therein; provided, however, Holders of Registrable Securities shall have at
least 28 calendar days from the date on which the Notice and Questionnaire is
first mailed to such Holders to return a completed and signed Notice and
Questionnaire to Invesco Mortgage Capital.

(ii) After the Effective Time of the Shelf Registration Statement, Invesco
Mortgage Capital shall, upon the request of any Holder of Registrable Securities
that is not then an Electing Holder, promptly send a Notice and Questionnaire to
such Holder. Invesco Mortgage Capital shall not be required to take any action
to name such Holder as a selling securityholder in the Shelf Registration
Statement or to enable such Holder to use the Prospectus forming a part thereof
for resales of Registrable Securities until such Holder has returned a completed
and signed Notice and Questionnaire to Invesco Mortgage Capital. If a Notice and
Questionnaire is delivered to Invesco Mortgage Capital during a Suspension
Period, Invesco Mortgage Capital shall not be obligated to take actions to name
the Holder delivering such Notice and Questionnaire as a selling security holder
in the Shelf Registration Statement until the termination of such Suspension
Period.

(iii) The term “Electing Holder” shall mean any Holder of Registrable Securities
that has returned a completed and signed Notice and Questionnaire to Invesco
Mortgage Capital in accordance with Section 3(a)(i) or 3(a)(ii) hereof.

 

5



--------------------------------------------------------------------------------

(b) Invesco Mortgage Capital shall furnish to the Trustee for delivery to each
Electing Holder, as soon as reasonably practicable prior to the Effective Time,
a sufficient number of copies of the Shelf Registration Statement initially
filed with the Commission, and shall furnish to the Trustee for delivery to each
such Holder, prior to the filing thereof with the Commission, sufficient copies
of each amendment thereto and each amendment or supplement, if any, to the
Prospectus included therein (but not including any reports, other documents and
exhibits that are filed with or incorporated by reference in the Shelf
Registration Statement other than any report naming an Electing Holder as a
selling securityholder) and shall use its commercially reasonable efforts to
reflect in each such document, at the Effective Time or when so filed with the
Commission, as the case may be, such comments as such Holders and their
respective counsel reasonably may propose.

(c) Invesco Mortgage Capital shall promptly take such action as may be necessary
so that (i) each of the Shelf Registration Statement and any amendment thereto
and the Prospectus forming a part thereof and any amendment or supplement
thereto (and each report or other document incorporated therein by reference in
each case) complies in all material respects with the Securities Act and the
Exchange Act and the Rules and Regulations, (ii) each of the Shelf Registration
Statement and any amendment thereto does not, when it becomes effective, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
and (iii) each of the Prospectus forming a part of the Shelf Registration
Statement, and any amendment or supplement to such Prospectus, does not at any
time during the Effectiveness Period include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(d) Invesco Mortgage Capital shall promptly advise the Trustee, and shall
confirm such advice in writing if so requested by the Trustee:

(i) when a Shelf Registration Statement and any amendment thereto has been filed
with the Commission and when a Shelf Registration Statement or any
post-effective amendment thereto has become effective;

(ii) of any request by the Commission for amendments or supplements to the Shelf
Registration Statement or the Prospectus included therein or for additional
information;

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of any
proceedings for either such purpose;

(iv) of the receipt by Invesco Mortgage Capital of any notification with respect
to the suspension of the qualification of the securities included in the Shelf
Registration Statement for sale in any jurisdiction or the initiation of any
proceeding for such purpose; and

(v) of the happening of any event or the existence of any state of facts that
requires the making of any changes in the Shelf Registration Statement or the
Prospectus included therein

 

6



--------------------------------------------------------------------------------

so that, as of such date, such Shelf Registration Statement and Prospectus do
not contain an untrue statement of a material fact and do not omit to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of the Prospectus, in light of the circumstances under
which they were made) not misleading (which advice shall be accompanied by an
instruction to such Holders to suspend the use of the Prospectus until the
requisite changes have been made, which notice need not specify the nature of
the event giving rise to such suspension).

(e) Invesco Mortgage Capital shall use its commercially reasonable efforts to
prevent the issuance, and if issued to obtain the withdrawal at the earliest
possible time, of any order suspending the effectiveness of the Shelf
Registration Statement that would prevent this use.

(f) Invesco Mortgage Capital shall furnish to the Trustee for delivery to each
Electing Holder, without charge, at least one copy of the Shelf Registration
Statement and all post-effective amendments thereto, including financial
statements and schedules, and, if such Electing Holder so requests in writing,
all reports, other documents and exhibits that are filed with or incorporated by
reference in the Shelf Registration Statement.

(g) Invesco Mortgage Capital shall, during the Effectiveness Period, deliver to
each Electing Holder, without charge, as many copies of the Prospectus
(including, without limitation, each preliminary Prospectus) included in the
Shelf Registration Statement and any amendment or supplement thereto as such
Electing Holder may reasonably request; and Invesco Mortgage Capital consents
(except during a Suspension Period or during the continuance of any event
described in Section 3(d)(v) above) to the use of the Prospectus and any
amendment or supplement thereto by each of the Electing Holders in connection
with the offering and sale of the Registrable Securities covered by the
Prospectus and any amendment or supplement thereto during the Effectiveness
Period.

(h) Prior to any offering of Registrable Securities pursuant to the Shelf
Registration Statement, Invesco Mortgage Capital shall (i) register or qualify
or cooperate with the Electing Holders and their respective counsel in
connection with the registration or qualification of such Registrable Securities
for offer and sale under the securities or “blue sky” laws of such jurisdictions
within the United States as any Electing Holder may reasonably request,
(ii) keep such registrations or qualifications in effect and comply with such
laws so as to permit the continuance of offers and sales in such jurisdictions
for so long as may be necessary to enable any Electing Holder or underwriter, if
any, to complete its distribution of Registrable Securities pursuant to the
Shelf Registration Statement, and (iii) take any and all other actions necessary
or advisable to enable the disposition in such jurisdictions of such Registrable
Securities; provided, however, that in no event shall Invesco Mortgage Capital
be obligated to (A) qualify as a foreign corporation or as a dealer in
securities in any jurisdiction where it would not otherwise be required to so
qualify but for this Section 3(h) or (B) file any general consent to service of
process in any jurisdiction where it is not as of the date hereof so subject.

(i) Unless any Registrable Securities shall be in book-entry only form, Invesco
Mortgage Capital shall cooperate with the Electing Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be sold pursuant to the Shelf Registration Statement, which
certificates, if so required by any securities exchange upon which any
Registrable Securities are listed, shall be penned, lithographed or engraved, or
produced by any combination of such methods, on steel engraved borders, and
which certificates shall be free of any restrictive legends (other than certain
REIT related legends) and in such permitted denominations and registered in such
names as Electing Holders may request in connection with the sale of Registrable
Securities pursuant to the Shelf Registration Statement.

 

7



--------------------------------------------------------------------------------

(j) Upon the occurrence of any fact or event contemplated by paragraph 3(d)(v)
above, Invesco Mortgage Capital shall promptly prepare a post-effective
amendment to any Shelf Registration Statement or an amendment or supplement to
the related Prospectus or file any other required document with the Commission
so that, as thereafter delivered to purchasers of the Registrable Securities
included therein, the Prospectus will not include an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. If Invesco Mortgage Capital notifies the Trustee of the
occurrence of any fact or event contemplated by paragraph 3(d)(v) above, the
Electing Holder shall suspend the use of the Prospectus until the requisite
changes to the Prospectus have been made.

(k) [Intentionally omitted].

(l) Invesco Mortgage Capital shall use its commercially reasonable efforts to
comply with all applicable Rules and Regulations in all material respects, and
to make generally available to its securityholders as soon as practicable, but
in any event not later than eighteen months after (i) the effective date (as
defined in Rule 158(c) under the Securities Act) of the Shelf Registration
Statement, (ii) the effective date of each post-effective amendment to the Shelf
Registration Statement, and (iii) the date of each filing by Invesco Mortgage
Capital with the Commission of an Annual Report on Form 10-K that is
incorporated by reference in the Shelf Registration Statement, an earning
statement of Invesco Mortgage Capital its subsidiaries complying with
Section 11(a) of the Securities Act and the rules and regulations of the
Commission thereunder (including, at the option of Invesco Mortgage Capital,
Rule 158).

(m) [Intentionally omitted].

(n) In the event of an underwritten offering conducted pursuant to Section 6
hereof, Invesco Mortgage Capital shall, if requested, promptly include or
incorporate in a Prospectus supplement or post-effective amendment to the Shelf
Registration Statement such information as the Managing Underwriters reasonably
agree should be included therein and to which Invesco Mortgage Capital does not
reasonably object and shall make all required filings of such Prospectus
supplement or post-effective amendment as soon as practicable after it is
notified of the matters to be included or incorporated in such Prospectus
supplement or post-effective amendment.

(o) Invesco Mortgage Capital shall enter into such customary agreements
(including an underwriting agreement in customary form in the event of an
underwritten offering conducted pursuant to Section 6 hereof) and take all other
appropriate action in order to expedite and facilitate the registration and
disposition of the Registrable Securities, and in connection therewith, if an
underwriting agreement is entered into, cause the same to contain
indemnification provisions and procedures substantially identical to those set
forth in Section 5 hereof with respect to all parties to be indemnified pursuant
to Section 5 hereof.

(p) Invesco Mortgage Capital shall:

(i) (A) make reasonably available for inspection by the Electing Holders, any
underwriter participating in any disposition pursuant to the Shelf Registration
Statement, and any attorney, accountant or other agent retained by such Electing
Holders or any such underwriter all

 

8



--------------------------------------------------------------------------------

relevant financial and other records, pertinent corporate documents and
properties of Invesco Mortgage Capital and its subsidiaries, and (B) cause
Invesco Mortgage Capital’s officers, directors and employees to supply all
information reasonably requested by such Electing Holders or any such
underwriter, attorney, accountant or agent in connection with the Shelf
Registration Statement, in each case, as is customary for similar due diligence
examinations; provided, however, that all records, information and documents
that are designated in writing by Invesco Mortgage Capital, in good faith, as
confidential shall be kept confidential by such Electing Holders and any such
underwriter, attorney, accountant or agent, unless such disclosure is made in
connection with a court proceeding or required by law, or such records,
information or documents become available to the public generally or through a
third party without an accompanying obligation of confidentiality; and provided
further that, if the foregoing inspection and information gathering would
otherwise disrupt Invesco Mortgage Capital’s conduct of its business, such
inspection and information gathering shall, to the greatest extent possible, be
coordinated on behalf of the Electing Holders and the other parties entitled
thereto by one counsel designated by and on behalf of the Electing Holders and
other parties;

(ii) in connection with any underwritten offering conducted pursuant to
Section 6 hereof, make such representations and warranties to the Electing
Holders participating in such underwritten offering and to the Managing
Underwriters, in form, substance and scope as are customarily made by Invesco
Mortgage Capital to underwriters in primary underwritten offerings of equity and
exchangeable or convertible debt securities, provided, that in no event shall
the representations and warranties be broader than those set forth in the
Purchase Agreement, other than appropriate changes to reflect changed
circumstances or changed legal requirements;

(iii) in connection with any underwritten offering conducted pursuant to
Section 6 hereof, obtain opinions of counsel to Invesco Mortgage Capital (which
counsel and opinions (in form, scope and substance) shall be consistent with the
opinions of counsel of Invesco Mortgage Capital delivered in underwritten public
offerings and be reasonably satisfactory to the Managing Underwriters) addressed
to each Electing Holder participating in such underwritten offering and the
underwriters, covering such matters as are customarily covered in opinions
requested in primary underwritten offerings of equity and exchangeable or
convertible debt securities and such other matters as may be reasonably
requested by such Electing Holders and underwriters (it being agreed that the
matters to be covered by such opinions shall include, without limitation, as of
the date of the opinion and as of the Effective Time of the Shelf Registration
Statement or most recent post-effective amendment thereto, as the case may be,
the absence from the Shelf Registration Statement and the Prospectus, including,
without limitation, the documents incorporated by reference therein, of an
untrue statement of a material fact or the omission of a material fact required
to be stated therein (in the case of the Prospectus, in light of the
circumstances in which they were made) or necessary to make the statements
therein not misleading);

(iv) in connection with any underwritten offering conducted pursuant to
Section 6 hereof, obtain “cold comfort” letters and updates thereof from the
independent public accountants of Invesco Mortgage Capital (and, if necessary,
from the independent public accountants of any subsidiary of Invesco Mortgage
Capital or of any business acquired by Invesco Mortgage Capital for which
financial statements and financial data are, or are required to be, included in
the Shelf Registration Statement), addressed to each Electing Holder
participating in such underwritten offering (if such Electing Holder has
provided such letter, representations or documentation, if any, required for
such cold comfort letter to be so addressed) and the underwriters, in customary
form and covering matters of the type customarily covered in “cold comfort”
letters in connection with primary underwritten offerings;

(v) in connection with any underwritten offering conducted pursuant to Section 6
hereof, deliver such documents and certificates as may be reasonably requested
by any Electing Holders participating in such underwritten offering and the
Managing Underwriters, if any, including, without limitation, certificates to
evidence compliance with Section 3(i) hereof and with any conditions contained
in the underwriting agreement or other agreements entered into by Invesco
Mortgage Capital; provided that in no event shall the Company, Invesco Mortgage
Capital nor any of its officers and directors be required to enter into any
agreements not to offer or sell Invesco Mortgage Capital Common Stock or other
securities (i.e., “lock-up letters”).

 

9



--------------------------------------------------------------------------------

(q) Invesco Mortgage Capital will use its commercially reasonable efforts to
cause the Invesco Mortgage Capital Common Stock issuable upon exchange of the
Notes to be listed on the New York Stock Exchange or other stock exchange or
trading system on which the Invesco Mortgage Capital Common Stock primarily
trades on or prior to the Effective Time of the Shelf Registration Statement.

(r) In the event that any broker dealer registered under the Exchange Act shall
be an “affiliate” (as defined in Rule 2720(f)(1) of the FINRA Rules (or any
successor provision thereto)) of Invesco Mortgage Capital or has a “conflict of
interest” (as defined in Rule 2720(f)(5) of the FINRA Rules (or any successor
provision thereto)) and such broker dealer shall underwrite, participate as a
member of an underwriting syndicate or selling group or assist in the
distribution of any Registrable Securities covered by the Shelf Registration
Statement, whether as a Holder of such Registrable Securities or as an
underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, Invesco Mortgage Capital shall assist such broker dealer
in complying with the requirements of the FINRA Rules, including, without
limitation, by (A) engaging a “qualified independent underwriter” (as defined in
Rule 2720(f)(12) of the FINRA Rules (or any successor provision thereto)) to
participate in the preparation of the registration statement relating to such
Registrable Securities, to exercise usual standards of due diligence in respect
thereto and to recommend the public offering price of such Registrable
Securities, (B) indemnifying such qualified independent underwriter to the
extent of the indemnification of underwriters provided in Section 5 hereof, and
(C) providing such information to such broker dealer as may be required in order
for such broker-dealer to comply with the requirements of the FINRA Rules.

(s) Invesco Mortgage Capital shall use its commercially reasonable efforts to
take all other steps necessary to effect the registration, offering and sale of
the Registrable Securities covered by the Shelf Registration Statement
contemplated hereby.

(t) Notwithstanding any provision of this Section 3 to the contrary, Invesco
Mortgage Capital shall not be required to amend or supplement the Shelf
Registration Statement during a Suspension Period.

4. Registration Expenses. Except as otherwise provided in Section 3, Invesco
Mortgage Capital shall bear all fees and expenses incurred in connection with
the performance of its obligations under Sections 2, 3 and 6 hereof and shall
bear or reimburse the Electing Holders for the reasonable fees and disbursements
of a single counsel selected by a plurality of all Electing Holders who own an
aggregate of not less than 25% of the Registrable Securities covered by the
Shelf Registration Statement to act as counsel therefore in connection
therewith. Each Electing Holder shall pay all underwriting discounts and
commissions and transfer taxes, if any, relating to the sale or disposition of
such Electing Holder’s Registrable Securities pursuant to the Shelf Registration
Statement.

 

10



--------------------------------------------------------------------------------

5. Indemnification and Contribution.

(a) Indemnification by Invesco Mortgage Capital. Upon the registration of the
Registrable Securities pursuant to Section 2 hereof, Invesco Mortgage Capital
shall indemnify and hold harmless each Electing Holder and each underwriter,
selling agent or other securities professional, if any, which facilitates the
disposition of Registrable Securities, and each of their respective officers and
directors and each person who controls such Electing Holder, underwriter,
selling agent or other securities professional within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act (each such person being
sometimes referred to as an “Indemnified Person”) against any losses, claims,
damages or liabilities, joint or several, to which such Indemnified Person may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement of a material
fact contained in any Shelf Registration Statement under which such Registrable
Securities are to be registered under the Securities Act, any Prospectus
contained therein or furnished by Invesco Mortgage Capital to any Indemnified
Person, or any amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and Invesco Mortgage Capital hereby agrees to reimburse such Indemnified Person
for any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that Invesco Mortgage Capital shall not be liable
to any such Indemnified Person in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
such Shelf Registration Statement or Prospectus, or amendment or supplement, in
reliance upon and in conformity with written information furnished to Invesco
Mortgage Capital by such Indemnified Person expressly for use therein.

(b) Indemnification by the Electing Holders and any Agents and Underwriters.
Each Electing Holder agrees, as a consequence of the inclusion of any of such
Electing Holder’s Registrable Securities in such Shelf Registration Statement,
and each underwriter, selling agent or other securities professional, if any,
which facilitates the disposition of Registrable Securities shall agree, as a
consequence of facilitating such disposition of Registrable Securities,
severally and not jointly, to (i) indemnify and hold harmless Invesco Mortgage
Capital and its directors, officers who sign any Shelf Registration Statement
and each person, if any, who controls Invesco Mortgage Capital within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act, against any losses, claims, damages or liabilities to which Invesco
Mortgage Capital or such other persons may become subject, under the Securities
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon an untrue statement
or alleged untrue statement of a material fact contained in such Shelf
Registration Statement or Prospectus, or any amendment or supplement, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to Invesco Mortgage Capital by such Electing Holder, underwriter,
selling agent or other securities professional expressly for use therein, and
(ii) reimburse Invesco Mortgage Capital for any legal or other expenses
reasonably incurred by Invesco Mortgage Capital in connection with investigating
or defending any such action or claim as such expenses are incurred.

 

11



--------------------------------------------------------------------------------

(c) Notices of Claims, Etc. Promptly after receipt by an indemnified party under
subsection (a) or (b) above of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against an
indemnifying party under this Section 5, notify such indemnifying party in
writing of the commencement thereof; but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party otherwise than under the indemnification provisions of or
contemplated by subsection (a) or (b) above. In case any such action shall be
brought against any indemnified party and it shall notify an indemnifying party
of the commencement thereof, such indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified party (who shall not, except with the
consent of the indemnified party, be counsel to the indemnifying party), and,
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, such indemnifying party shall not be
liable to such indemnified party under this Section 5 for any legal expenses of
other counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the written consent
of the indemnified party, effect the settlement or compromise of, or consent to
the entry of any judgment with respect to, any pending or threatened action or
claim in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified party is an actual or potential party
to such action or claim) unless such settlement, compromise or judgment
(i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act, by
or on behalf of any indemnified party.

(d) Contribution. If the indemnification provided for in this Section 5 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or by such indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 5(d) were determined by
pro rata allocation (even if the Electing Holders or any underwriters, selling
agents or other securities professionals or all of them were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 5(d).
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
shall be deemed to include any legal or other fees or expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The obligations of the Electing Holders and any underwriters,
selling agents or other securities professionals in this Section 5(d) to
contribute shall be several in proportion to the percentage of principal amount
of Registrable Securities registered or underwritten, as the case may be, by
them and not joint.

 

12



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this Section 5, in no event will any
(i) Electing Holder be required to undertake liability to any person under this
Section 5 for any amounts in excess of the dollar amount of the proceeds to be
received by such Holder from the sale of such Holder’s Registrable Securities
(after deducting any fees, discounts and commissions applicable thereto)
pursuant to any Shelf Registration Statement under which such Registrable
Securities are to be registered under the Securities Act and (ii) underwriter,
selling agent or other securities professional be required to undertake
liability to any person hereunder for any amounts in excess of the discount,
commission or other compensation payable to such underwriter, selling agent or
other securities professional with respect to the Registrable Securities
underwritten by it and distributed to the public.

(f) The obligations of Invesco Mortgage Capital under this Section 5 shall be in
addition to any liability which Invesco Mortgage Capital may otherwise have to
any Indemnified Person and the obligations of any Indemnified Person under this
Section 5 shall be in addition to any liability which such Indemnified Person
may otherwise have to Invesco Mortgage Capital. The remedies provided in this
Section 5 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to an indemnified party at law or in equity.

6. Underwritten Offering. Any Holder of Registrable Securities who desires to do
so may sell Registrable Securities (in whole or in part) in an underwritten
offering; provided that (i) the Electing Holders of at least 33-1/3% of the
Registrable Securities then covered by the Shelf Registration Statement shall
request such an offering and (ii) at least such amount of such Registrable
Securities shall be included in such offering; and provided further that Invesco
Mortgage Capital shall not be obligated to cooperate with more than one
underwritten offering during the Effectiveness Period. Upon receipt of such a
request, Invesco Mortgage Capital shall provide all Holders of Registrable
Securities written notice of the request, which notice shall inform such Holders
that they have the opportunity to participate in the offering. In any such
underwritten offering, the investment banker or bankers and manager or managers
that will administer the offering will be selected by, and the underwriting
arrangements with respect thereto (including the size of the offering) will be
approved by, the holders of a majority of the Registrable Securities to be
included in such offering; provided, however, that such investment bankers and
managers and underwriting arrangements must be reasonably satisfactory to
Invesco Mortgage Capital. No Holder may participate in any underwritten offering
contemplated hereby unless (a) such Holder agrees to sell such Holder’s
Registrable Securities to be included in the underwritten offering in accordance
with any approved underwriting arrangements, (b) such Holder completes and
executes all reasonable questionnaires, powers of attorney, indemnities,
underwriting agreements, lock-up letters and other documents required under the
terms of such approved underwriting arrangements, and (c) if such Holder is not
then an Electing Holder, such Holder returns a completed and signed Notice and
Questionnaire to Invesco Mortgage Capital in accordance with Section 3(a)(ii)
hereof within a reasonable amount of time before such underwritten offering. The
Holders participating in any underwritten offering shall be responsible for any
underwriting discounts and commissions and fees and, subject to Section 4
hereof, expenses of their own counsel. Invesco Mortgage Capital shall pay all
expenses customarily borne by issuers in an underwritten offering, including but
not limited to filing fees, the fees and disbursements of its counsel and
independent public accountants and any printing expenses incurred in connection
with such underwritten offering. Notwithstanding the foregoing or the provisions
of Section 3(n) hereof, upon receipt of a request from the Managing Underwriter
or a representative of holders of a majority of the Registrable Securities to be
included in an underwritten offering to prepare and file an amendment or
supplement to the Shelf Registration Statement and Prospectus in connection with
an underwritten offering, Invesco Mortgage Capital may delay the filing of any
such amendment or supplement for up to 90 days if the Board of Directors or the
CEO or CFO of Invesco Mortgage Capital shall have determined in good faith that
Invesco Mortgage Capital has a bona fide business reason for such delay.

 

13



--------------------------------------------------------------------------------

7. Liquidated Damages.

(a) Notwithstanding any postponement of effectiveness pursuant to Section 2(a)
hereof, (i) if on or prior to the 120th calendar day following the Closing Date,
a Shelf Registration Statement has not been filed with the Commission (and
Invesco Mortgage Capital has not exercised its option under Section 2(a)(2)
hereof to designate by means of an Officers’ Certificate (as defined in the
Indenture) an Automatic Shelf Registration Statement as a Shelf Registration
Statement able to be used for resales of the Registrable Securities), (ii) if
the Shelf Registration Statement is not an Automatic Shelf Registration
Statement and on or prior to the 210th calendar day following the Closing Date,
such Shelf Registration Statement is not declared effective by the Commission or
(iii) if an Automatic Shelf Registration Statement has been designated by
Invesco Mortgage Capital solely at its option and in the manner set forth in
Section 2(a)(2) and on or prior to the 210th calendar day following the Closing
Date, Invesco Mortgage Capital has not prepared and filed with the Commission a
supplement to the Prospectus to cover resales of the Registrable Securities, if
necessary (each, a “Filing Default”), the Company shall be required to pay
liquidated damages on the Notes (“Liquidated Damages”), from and including the
day following such Filing Default until the earlier of (i) the date such Shelf
Registration Statement or supplement to the Prospectus is either so filed or so
filed and subsequently declared effective, as applicable or (ii) or (2) the time
the Effectiveness Period expires, at a rate per annum equal to an additional
one-quarter of one percent (0.25%) of the principal amount of the Notes, to and
including the 90th day following such Filing Default and one-half of one percent
(0.50%) thereof from and after the 91st day following such Filing Default.

(b) In the event that the Shelf Registration Statement ceases to be effective
(without being succeeded immediately by an additional Shelf Registration
Statement that is filed and immediately becomes effective) or usable other than
as a result of a Suspension Period (or the Holders of Registrable Securities are
otherwise prevented or restricted by Invesco Mortgage Capital from effecting
sales pursuant thereto) (an “Effective Failure” and, together with a Filing
Default, a “Registration Default”) for more than ten business days and Invesco
Mortgage Capital does not restore effectiveness or, if applicable, Invesco
Mortgage Capital does not terminate a Suspension Period by the 30th day in any
90-day period or if suspension exceeds 90 days in any 360-day period, then the
Company shall pay Liquidated Damages at a rate per annum equal to an additional
one-quarter of one percent (0.25%) of the principal amount of the Notes from the
day following the 10th business day following the date that such Shelf
Registration Statement ceases to be effective (or the Holders of Registrable
Securities are otherwise prevented or restricted by Invesco Mortgage Capital
from effecting sales pursuant thereto) or on the 31st or 91st day, as the case
may be, in the case of a Suspension Period, for a period of 90 days, and
thereafter shall pay Liquidated Damages at a rate per annum equal to an
additional one-half of one percent (0.50%), until the earlier of (i) the time
the Shelf Registration Statement again becomes effective or the Holders of
Registrable Securities are again able to make sales under the Shelf Registration
Statement or (2) the time the Effectiveness Period expires. For the purpose of
determining an Effective Failure, days on which the Company has been obligated
to pay Liquidated Damages in accordance with the foregoing in respect of a prior
Effective Failure within the applicable period, as the case may be, shall not be
included.

(c) [Intentionally omitted].

(d) Any amounts to be paid as Liquidated Damages pursuant to paragraphs (a) or
(b) of this Section 7 shall be paid in cash semi-annually in arrears, with the
first semi-annual payment due on the

 

14



--------------------------------------------------------------------------------

first Interest Payment Date (as defined in the Indenture), as applicable,
following the date of such Registration Default. Such Liquidated Damages will
accrue in respect of the Notes at the rates set forth in paragraphs (a) or
(b) of this Section 7, as applicable, on the principal amount of the Notes.

(e) The Liquidated Damages as set forth in this Section 7 shall be the exclusive
monetary remedy available to the Holders of Registrable Securities for such
Registration Default or Effective Failure. In no event shall the Company be
required to pay Liquidated Damages in excess of the applicable maximum amount of
one half of one percent (0.50%) set forth above, regardless of whether one or
multiple Registration Defaults exists.

Notwithstanding any provision in this Agreement, in no event shall Liquidated
Damages accrue to holders of Invesco Mortgage Capital Common Stock issued upon
exchange of Notes. In lieu thereof, the Company shall increase the Exchange Rate
(as defined in the Indenture) by 3% for each $1,000 principal amount of Notes
exchanged at a time when such Registration Default has occurred and is
continuing; provided, however, that (i) the foregoing adjustment shall not be
applied more than once to the same $1,000 principal amount of Notes and (ii) if
a Registration Default occurs after a Holder has exchanged its Notes into
Invesco Mortgage Capital Common Stock, such Holder shall not be entitled to any
compensation with respect to such Invesco Mortgage Capital Common Stock. If a
Note ceases to be Outstanding (whether as a result of a Holder exercising its
exchange rights or otherwise) during any period for which Liquidated Damages are
accruing, the Company will prorate the Liquidated Damages to be paid with
respect to that Note.

8. Miscellaneous.

(a) Other Registration Rights. Invesco Mortgage Capital may grant registration
rights that would permit any person that is a third party the right to
piggy-back on any Shelf Registration Statement, provided that if the Managing
Underwriter of any underwritten offering conducted pursuant to Section 6 hereof
notifies Invesco Mortgage Capital and the Electing Holders that the total amount
of securities which the Electing Holders and the holders of such piggy-back
rights intend to include in any Shelf Registration Statement is so large as to
materially threaten the success of such offering (including the price at which
such securities can be sold), then the amount, number or kind of securities to
be offered for the account of holders of such piggy-back rights will be reduced
to the extent necessary to reduce the total amount of securities to be included
in such offering to the amount, number and kind recommended by the Managing
Underwriter prior to any reduction in the amount of Registrable Securities to be
included in such Shelf Registration Statement.

(b) Specific Performance. The parties hereto acknowledge that there would be no
adequate remedy at law if Invesco Mortgage Capital fails to perform any of its
obligations hereunder and that the Initial Purchasers and the Holders from time
to time may be irreparably harmed by any such failure, and accordingly agree
that the Initial Purchasers and such Holders, in addition to any other remedy to
which they may be entitled at law or in equity and without limiting the remedies
available to the Electing Holders under Section 7 hereof, shall be entitled to
compel specific performance of the obligations of Invesco Mortgage Capital under
this Registration Rights Agreement in accordance with the terms and conditions
of this Registration Rights Agreement, in any court of the United States or any
State thereof having jurisdiction.

(c) Amendments and Waivers. This Agreement, including this Section 8(c), may be
amended, and waivers or consents to departures from the provisions hereof may be
given, only by a written instrument duly executed by Invesco Mortgage Capital
and the holders of a majority of

 

15



--------------------------------------------------------------------------------

Registrable Securities then outstanding. Each Holder of Registrable Securities
outstanding at the time of any such amendment, waiver or consent or thereafter
shall be bound by any amendment, waiver or consent effected pursuant to this
Section 8(c), whether or not any notice, writing or marking indicating such
amendment, waiver or consent appears on the Registrable Securities or is
delivered to such Holder.

(d) Notices. Unless otherwise specified herein, all notices and other
communications provided for or permitted hereunder shall be given as provided in
the Indenture. For so long as the Notes are in Book Entry Form, and as permitted
by the DTC, all notices, reports and other documents to the Holders shall be
delivered through the facilities of the DTC by the Trustee.

(e) Parties in Interest. The parties to this Agreement intend that all Holders
of Registrable Securities shall be entitled to receive the benefits of this
Agreement and that any Electing Holder shall be bound by the terms and
provisions of this Agreement by reason of such election with respect to the
Registrable Securities which are included in a Shelf Registration Statement. All
the terms and provisions of this Agreement shall be binding upon, shall inure to
the benefit of and shall be enforceable by the respective successors and assigns
of the parties hereto and any Holder from time to time of the Registrable
Securities to the aforesaid extent. In the event that any transferee of any
Holder of Registrable Securities shall acquire Registrable Securities, in any
manner, whether by gift, bequest, purchase, operation of law or otherwise, such
transferee shall, without any further writing or action of any kind, be entitled
to receive the benefits of and, if an Electing Holder, be conclusively deemed to
have agreed to be bound by and to perform all of the terms and provisions of
this Agreement to the aforesaid extent.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(h) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, including, without
limitation, Section 5-1401 of the New York General Obligation Law.

(i) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
hereto shall be enforceable to the fullest extent permitted by law.

(j) Survival. The respective indemnities, agreements, representations,
warranties and other provisions set forth in this Agreement or made pursuant
hereto shall remain in full force and effect, regardless of any investigation
(or any statement as to the results thereof) made by or on behalf of any
Electing Holder, any director, officer or partner of such Holder, any agent or
underwriter, any director, officer or partner of such agent or underwriter, or
any controlling person of any of the foregoing, and shall survive the transfer
and registration of the Registrable Securities of such Holder.

[signature pages follow]

 

16



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between the
Company, Invesco Mortgage Capital and you.

 

Very truly yours, INVESCO MORTGAGE CAPITAL INC. By:  

 

  Name:   Donald R. Ramon   Title:   CFO IAS OPERATING PARTNERSHIP LP By:  
Invesco Mortgage Capital Inc., as its General Partner By:  

 

  Name:   Donald R. Ramon   Title:   CFO

 

[Registration Rights Agreement]



--------------------------------------------------------------------------------

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written. CREDIT SUISSE SECURITIES (USA) LLC By:  

 

  Name:     Title:   CITIGROUP GLOBAL MARKETS INC. By:  

 

  Name:     Title:  

MERRILL LYNCH, PIERCE, FENNER & SMITH

                   INCORPORATED

By:  

 

  Name:     Title:   Acting on behalf of themselves and as the Representatives
of the several Purchasers

 

[Registration Rights Agreement]



--------------------------------------------------------------------------------

Appendix A

IAS OPERATING PARTNERSHIP LP

INVESCO MORTGAGE CAPITAL INC.

INSTRUCTION TO DTC PARTICIPANTS

(Date of Mailing)

URGENT - IMMEDIATE ATTENTION REQUESTED

DEADLINE FOR RESPONSE: [DATE]

The Depository Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in the IAS Operating Partnership LP (the
“Company”) 5.00% Exchangeable Senior Notes due 2018 (the “Notes”) are held.

Invesco Mortgage Capital Inc. (“Invesco Mortgage Capital”) is in the process of
registering the shares of common stock, par value $0.01 per share, of Invesco
Mortgage Capital (the “Invesco Mortgage Capital Common Stock”) under the
Securities Act of 1933 for resale by the beneficial owners thereof. In order to
have their shares of Invesco Mortgage Capital Common Stock included in the
registration statement, beneficial owners must complete and return the enclosed
Notice of Registration Statement and Selling Securityholder Questionnaire.

It is important that beneficial owners of the Notes (and the shares of Invesco
Mortgage Capital Common Stock into which the Notes are exchangeable) receive a
copy of the enclosed materials as soon as possible as their rights to have
shares of Invesco Mortgage Capital Common Stock included in the registration
statement depend upon their returning the Notice and Questionnaire by [Deadline
for response]. Please forward a copy of the enclosed documents to each
beneficial owner that holds interests in the Notes through you. If you require
more copies of the enclosed materials or have any questions pertaining to this
matter, please contact Invesco Mortgage Capital Inc., 1555 Peachtree Street,
N.E., Suite 1800, Atlanta, Georgia 30309, Attention: [            ].



--------------------------------------------------------------------------------

IAS OPERATING PARTNERSHIP LP

INVESCO MORTGAGE CAPITAL INC.

Notice of Registration Statement

and

Selling Securityholder Questionnaire

[Date]

Invesco Mortgage Capital Inc. (“Invesco Mortgage Capital”) has filed with the
United States Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-3 (the “Shelf Registration Statement”) for the
registration and resale under Rule 415 of the United States Securities Act of
1933, as amended (the “Securities Act”), shares of Invesco Mortgage Capital
common stock, par value $0.01 per share (the “Invesco Mortgage Capital Common
Stock”), issuable upon exchange of the 5.00% Exchangeable Senior Notes due 2018
(the “Notes”) issued by IAS Operating Partnership LP, a Delaware limited
partnership (the “Company”), in accordance with the Registration Rights
Agreement, dated as of March 12, 2013 (the “Registration Rights Agreement”),
among the Company, Invesco Mortgage Capital and the initial purchasers named
therein. A copy of the Registration Rights Agreement is available upon request
from the Company at the address set forth herein. All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.

In order to have Registrable Securities included in the Shelf Registration
Statement (or a supplement or amendment thereto), this Notice of Registration
Statement and Selling Securityholder Questionnaire (“Notice and Questionnaire”)
must be completed, executed and delivered to Invesco Mortgage Capital at the
address set forth herein for receipt ON OR BEFORE [                    ].
Beneficial owners of Registrable Securities who do not complete, execute and
return this Notice and Questionnaire by such date (i) will not be named as
selling securityholders in the Shelf Registration Statement and (ii) may not use
the Prospectus forming a part thereof for resales of Registrable Securities.

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.

The term “Registrable Securities” is defined in the Registration Rights
Agreement to mean all shares of Invesco Mortgage Capital Common Stock issuable
upon exchange of the Notes; provided, however, that a security ceases to be a
Registrable Security when it is no longer a Restricted Security.

The term “Restricted Security” is defined in the Registration Rights Agreement
to mean any share of Invesco Mortgage Capital Common Stock issuable upon
exchange of the Notes except any such share of Invesco Mortgage Capital Common
Stock which (i) has been effectively registered under the Securities Act and
sold in a manner contemplated by the Shelf Registration Statement, (ii) has been
transferred or the Notes’ for which such securities are exchangeable have been
transferred in compliance with Rule 144 under the Securities Act (or any
successor provision thereto) or has become transferable pursuant to Rule 144 (or
any successor provision thereto), or (iii) has otherwise been transferred and a



--------------------------------------------------------------------------------

new share of Invesco Mortgage Capital Common Stock not subject to transfer
restrictions under the Securities Act has been delivered by or on behalf of
Invesco Mortgage Capital in accordance with the Indenture.

ELECTION

The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3). The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Registration Rights Agreement,
including, without limitation, Section 5 of the Registration Rights Agreement
regarding the obligation to indemnify and hold harmless certain persons as set
forth therein, as if the undersigned Selling Securityholder were an original
party thereto.

Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to Invesco
Mortgage Capital the Notice of Transfer (completed and signed) set forth in
Exhibit 1 to this Notice and Questionnaire.

The Selling Securityholder hereby provides the following information to Invesco
Mortgage Capital and represents and warrants that such information is accurate
and complete:



--------------------------------------------------------------------------------

QUESTIONNAIRE

 

(1)   (a)   

Full Legal Name of Selling Securityholder:

 

  (b)   

Full Legal Name of Registered Holder (if not the same as in (a) above) of
Registrable Securities Listed in Item (3) Below:

 

  (c)   

Full Legal Name of DTC Participant (if applicable and if not the same as
(b) above) Through Which Registrable Securities Listed in Item (3) Below are
Held:

 

(2)      Address for Notices to Selling Securityholder:

 

 

       

 

       

 

      Telephone:  

 

      Fax:  

 

      Contact Person:  

 

     

 

(3)     

Beneficial Ownership of Securities:

 

Except as set forth below in this Item (3), the undersigned Selling
Securityholder does not beneficially own any Registrable Securities.

  (a)    Principal amount of Notes beneficially owned:
                                         
                                                                                
     CUSIP No(s). of such Notes:                                          
                                         
                                                                         Number
of shares of Invesco Mortgage Capital Common Stock (if any) issued upon
exchange, repurchase or redemption of Notes:
                                         
                                         
                                         
                                                                 (b)    Number
of shares of Registrable Securities which the undersigned wishes to be included
in the Shelf Registration Statement:                                          
                                         
                                         
                                                                              
CUSIP No(s). of such Registrable Securities to be included in the Shelf
Registration Statement:                                               (4)     
Beneficial Ownership of Other Securities of Invesco Mortgage Capital:     
Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any shares of
Invesco Mortgage Capital Common Stock or any other securities of Invesco
Mortgage Capital (or securities of the Company that are convertible or
exchangeable for securities of Invesco Mortgage Capital), other than the Notes
and shares of Invesco Mortgage Capital Common Stock listed above in Item (3).  
   State any exceptions here:     



--------------------------------------------------------------------------------

(5)      Relationships with the Company or Invesco Mortgage Capital:     

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company or Invesco Mortgage Capital (or their predecessors or affiliates) during
the past three years.

 

State any exceptions here:

 

(6)     

Plan of Distribution:

 

Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all): Such Registrable Securities may be sold from time to time directly
by the undersigned Selling Securityholder or, alternatively, through
underwriters, broker-dealers or agents. Such Registrable Securities may be sold
in one or more transactions at fixed prices, at prevailing market prices at the
time of sale, at varying prices determined at the time of sale, or at negotiated
prices. Such sales may be effected in transactions (which may involve crosses or
block transactions) (i) on any national securities exchange or quotation service
on which the Registrable Securities may be listed or quoted at the time of sale,
(ii) in the over-the-counter market, (iii) in transactions otherwise than on
such exchanges or services or in the over-the-counter market, or (iv) through
the writing of options. In connection with sales of the Registrable Securities
or otherwise, the Selling Securityholder may enter into hedging transactions
with broker-dealers, which may in turn engage in short sales of the Registrable
Securities in the course of hedging the positions they assume. The Selling
Securityholder may also sell Registrable Securities short and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.

 

State any exceptions here:

 

Note: In no event may such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior agreement
of Invesco Mortgage Capital.

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the prospectus
delivery and other provisions of the Securities Act and the Exchange Act and the
rules and regulations thereunder, particularly Regulation M.

In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to Invesco Mortgage Capital, the Selling Securityholder
agrees to notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Registration Rights
Agreement.



--------------------------------------------------------------------------------

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by Invesco Mortgage Capital in connection with the
preparation of the Shelf Registration Statement and related Prospectus.

In accordance with the Selling Securityholder’s obligation under Section 3(a) of
the Registration Rights Agreement to provide such information as may be required
by law for inclusion in the Shelf Registration Statement, the Selling
Securityholder agrees to promptly notify Invesco Mortgage Capital of any
inaccuracies or changes in the information provided herein which may occur
subsequent to the date hereof at any time while the Shelf Registration Statement
remains in effect. All notices hereunder and pursuant to the Registration Rights
Agreement shall be made in writing, by hand-delivery, first-class mail, or air
courier guaranteeing overnight delivery as follows:

 

  (i) To the Company or Invesco Mortgage Capital:

 

 

 

 

 

 

 

 

 

 

  (ii) With a copy to:

 

 

 

 

 

 

 

 

 

 

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by Invesco Mortgage Capital, the terms of this Notice and
Questionnaire, and the representations and warranties contained herein, shall be
binding on, shall inure to the benefit of and shall be enforceable by the
respective successors, heirs, personal representatives, and assigns of Invesco
Mortgage Capital and the Selling Securityholder (with respect to the Registrable
Securities beneficially owned by such Selling Securityholder and listed in Item
(3) above). This Agreement shall be governed in all respects by the laws of the
State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Dated:                     

 

 

Selling Securityholder (Print/type full legal name of beneficial owner of
Registrable Securities) By:  

 

Name:   Title:  

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE TO THE COMPANY
AT:

1555 Peachtree Street, N.E.

Suite 1800

Atlanta, Georgia 30309

Attention: [            ]



--------------------------------------------------------------------------------

Exhibit 1

to Appendix A

NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT

Invesco Mortgage Capital Inc.

IAS Operating Partnership LP

1555 Peachtree Street, N.E.

Suite 1800

Atlanta, Georgia 30309

Attention: [            ]

The Bank of New York Mellon Trust Company, N.A., as Trustee

[ADDRESS]

Attention:[            ]

 

  Re: IAS Operating Partnership (the “Company”)

Invesco Mortgage Capital Inc. (“Invesco Mortgage Capital”)

5.00% Exchangeable Senior Notes due 2018 (the “Notes”)

Dear Sirs:

Please be advised that                          has transferred             
shares of Invesco Mortgage Capital’s common stock, issued upon exchange,
repurchase or redemption of Notes, pursuant to an effective Registration
Statement on Form (File No. 333-            ) filed by Invesco Mortgage Capital.

We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied with respect to the
transfer described above and that the above-named beneficial owner of the
Invesco Mortgage Capital common stock is named as a selling securityholder in
the Prospectus dated [date], or in amendments or supplements thereto, and that
the number of shares of Invesco Mortgage Capital common stock transferred are [a
portion of] the shares of Invesco Mortgage Capital common stock listed in such
Prospectus as amended or supplemented opposite such owner’s name.

Dated:

 

Very truly yours,

 

(Name) By:

 

(Authorized Signature)